OPINION
Relator, Carlos Smith, has filed a complaint for a writ -of mandamus through which he seeks an order requiring respondent, the Cuyahoga County Court of Common Pleas, to correct the amount of jail time credit as originally granted in the underlying cases of State v. Smith, Cuyahoga County Court of Common Pleas Case Nos. CR-355493 and CR-357014. The respondent has filed a motion to dismiss.
This Court will not issue a writ of mandamus in order to correct errors associated with the calculation of jail time credit. Any errors associated with the calculation of jail time credit must be addressed through a direct appeal. State ex rel.Britton v. Judge Foley-Jones (Mar. 5, 1998), Cuyahoga App. No. 73464, unreported; State ex rel. Spates v. Judge Sweeney (Apr. 17, 1997), Cuyahoga App. No. 71986, unreported. Accordingly, the respondents motion to dismiss is granted. Costs to relator.
Writ dismissed.
ANN DYKE, J. CONCURS.
JAMES M. PORTER, ADMINISTRATIVE JUDGE.